                                1   Glenn R. Kantor – State Bar No. 122643
                                    E-mail: gkantor@kantorlaw.net
                                2   Susan L. Meter- State Bar No, 236133
                                    E-mail: smeter@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                4   Northridge, CA 91324
                                    Telephone: (818) 886-2525
                                5   Facsimile: (818) 350-6272

                                6   Attorneys for Plaintiff
                                    PETER SLOBODNIK
                                7

                                8
                                                                     UNITED STATES DISTRICT COURT
                                9
                                                                NORTHERN DISTRICT OF CALIFORNIA
                               10

                               11

                               12   PETER SLOBODNIK,                                CASE NO. 3:19-cv-00616-WHO

                               13                       Plaintiff,                  STIPULATED DISMISSAL OF ENTIRE
                                                                                    ACTION AND [PROPOSED] ORDER
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   v.
       (818) 886 2525




                               15   LIBERTY LIFE ASSURANCE
                                    COMPANY OF BOSTON,
                               16

                               17                      Defendant.

                               18

                               19          TO THE HONORABLE COURT:
                               20          Plaintiff PETER SLOBODNIK and Defendant LIBERTY LIFE ASSURANCE
                               21   COMPANY OF BOSTON, (referred to collectively as the “parties”) have reached a resolution of

                               22   this matter. The parties agree to dismiss this action in its entirety with prejudice, pursuant to

                               23   Fed.R.Civ.P 41(a). Each party shall bear its own fees and costs.

                               24

                               25   DATED: July 29, 2019                           KANTOR & KANTOR, LLP

                               26

                               27                                                  By: /s/ Susan L. Meter
                                                                                           Susan L. Meter
                               28                                                          Attorneys for Plaintiff,
                                                                                           PETER SLOBODNIK
                                                                                      1
                                                                     STIPULATED DISMISSAL OF ENTIRE ACTION AND [PROPOSED] ORDER
                                                                                                         Case No.: 3:19-cv-00616-WHO
                                1   DATED: July 29, 2019                         ROPERS, MAJESKI, KOHN & BENTLEY

                                2

                                3                                                By: /s/ Stacy M. Tucker
                                                                                         Stacy M. Tucker
                                4                                                        Attorneys for Plaintiff,
                                                                                         LIBERTY LIFE ASSURANCE
                                5                                                        COMPANY OF BOSTON

                                6                                   SIGNATURE ATTESTATION
                                7          I, Susan L. Meter, hereby attest that concurrence in the filing of the document has

                                8   been obtained from the other signatory on this document.

                                9

                               10
                                    DATED: July 29, 2019                          By: /s/ Susan L. Meter
                               11                                                       Susan L. Meter

                               12

                               13                                        [PROPOSED] ORDER
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15          The Court hereby dismisses this action with prejudice.
                               16

                               17   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                               18

                               19

                               20

                               21   Dated: __________________
                                            August 5, 2019                       _________________________________________
                                                                                       HONORABLE WILLIAM H. ORRICK
                               22                                                      UNITED STATES DISTRICT JUDGE
                               23

                               24

                               25

                               26

                               27

                               28

                                                                                 2
                                                                STIPULATED DISMISSAL OF ENTIRE ACTION AND [PROPOSED] ORDER
                                                                                                    Case No.: 3:19-cv-00616-WHO
